Citation Nr: 1636594	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  06-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes.

6.  Entitlement to service connection for dyslipidemia, to include as secondary to diabetes.

7.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the RO granted service connection for tinnitus.  This represents a complete grant of his appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As such, this issue is no longer before the Board.  

In September 2010, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

In February 2016 and May 2016, the Veteran's attorney requested an extension in order to submit additional argument and/or evidence.  A 90 day extension was granted, however, as of the date of the decision, no additional argument and/or evidence has been received.
The Board apologies to the Veteran for the delays in the full adjudication of his case. 

FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's diabetes, hypertension, erectile dysfunction, and peripheral neuropathy of the bilateral upper and lower extremities are due to or the result of his active service.

2.  Dyslipidemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

3.  Hemorrhoids were not shown in service and the weight of the evidence fails to establish that the Veteran's current hemorrhoids are etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A.  § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  §§ 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

6.  The criteria for service connection for dyslipidemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).




Diabetes, Hypertension, Erectile Dysfunction, and Peripheral Neuropathy

In his January 2005 claim, the Veteran asserted that his diabetes was related to his active service.  

Specifically that he was exposed to herbicides during his active naval service as he had contact with Agent Orange after two airplanes carrying Agent Orange had to dump their load over the Tonkin Gulf due to mechanical problems.  

He further asserted that his hypertension, erectile dysfunction, and peripheral neuropathy of his bilateral upper and lower extremities were due to his diabetes.  His claims were denied by the September 2005 rating decision.

By way of historical background in this case, STRs do not contain any complaints, treatment, or diagnosis of diabetes, hypertension, erectile dysfunction, or peripheral neuropathy.

The Veteran's medical treatment records after his separation show the first treatment for diabetes and hypertension was not until the late 1990s, almost three decades after his separation from service.  He did not start treatment for erectile dysfunction nor peripheral neuropathy until the 2000s.

In March 2003, the Veteran has an Agent Orange Registry Examination.  He reported being diagnosed with diabetes in 1999, hypertension in 1993, erectile dysfunction in 2002, and peripheral neuropathy.  The examiner noted that the Veteran had "possible" Agent Orange exposure during his active service.

In May 2003 and August 2004, the Veteran's treating physician told him that these disorders were most likely service connected.  However, the physician based this on the Veteran's self-reports of exposure to Agent Orange by "VA's own admission."  

Apparently, the Veteran mischaracterized the "possible" Agent Orange exposure to simply Agent Orange exposure.  

However, the record contained no evidence of herbicide exposure.  As such, the physician's findings were based on an inaccurate history, and it is afforded little probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The critical issue in this case is whether the Veteran was, in fact, exposed to herbicides.

In November 2015, Defense Personnel Records Information Retrieval System (DPRIS) reviewed the 1969 and 1970 command histories and deck logs of the USS CORAL SEA (CVA-43), the ship that the Veteran served aboard.  DPRIS concluded that the incident listed by the Veteran was not recorded in the history or deck logs.  DPRIS reported that it had been unable to locate documentation which verifies that U.S. Navy ships or aircraft transported, stored or used tactical herbicides, including Agent Orange.

The herbicides presumption does not apply to the Veteran.  His own statements regarding his exposure support this finding.  He is clearly not suggesting he was on Vietnam soil or close to Vietnam (brown water service). 
 e 

In this regard, it is important for the Veteran to generally understand that herbicides were not sprayed by planes that could fly on aircraft carriers because the planes were too small.  This is not the Veteran's contention.  The Veteran's central contention appears to be that somehow an Air Force plane "dumped" herbicides onto the USS CORAL SEA.  In this regard, it is important for the Veteran to understand that if this had, in fact, happened, it is unclear as to how it would not have been cited in the deck logs, which are normally highly detailed, or why an Air Force plane, even in destress, would be over an aircraft carrier and "dump" chemical on the ship, or why it would be above the aircraft carrier when it did this.  The facts of this case simple do not support the Veteran's recollection of events.  This does not impune the Veteran's honorable service in the United States Navy, it is simply a finding that it is less likely (a less than 50% chance) that this particular event, occurred, based on all facts.  A detailed review of the Veterans statements does not distinctly indicate how the Veteran saw this occur or how he knew this happened (in other words, how did he know that this plane somehow dumped chemicals on his ship). 

In November 2015, VA determined that the information required verifying service in the Republic of Vietnam, or Agent Orange exposure during naval service, was insufficient to send to the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  VA found that all procedures to obtain this information from the Veteran were properly followed.  VA reported that evidence of written and telephonic efforts to obtain this information was in the file.  VA concluded that all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  VA concluded that there was no evidence the Veteran served in the Republic of Vietnam or was exposed to Agent Orange.  The Board, based on a detailed review of the evidence, agrees. 

In April 2014, the Veteran's attorney argued that that VA did not comply with the Board's September 2010 remand.  However, VA attempted to obtain opinions from the Office of Public Health and Environmental Hazards unsuccessfully.  In addition, the VA obtained notification from DPRIS.  VA determined that the claims file contained insufficient information to send to the JSRRCF or NARA.  Finally, the Navy Hospital in San Diego, California, found no records for the Veteran.  As such, VA complied with the September 2010 remand.  

In this regard, it is very unclear what records the Veteran's attorney wishes VA to find from events that occurred nearly 50 years ago.  The Board finds that the deck log would be the most likely way to confirm such an event.  The deck logs provide evidence against this claim.

As noted, there is no evidence of an in-service diagnosis of diabetes, hypertension, erectile dysfunction, and peripheral neuropathy of all four extremities; and no evidence demonstrating that any of these disorders manifested to a compensable degree within one year following separation from service.  Furthermore, VA found that there was no evidence the Veteran served in the Republic of Vietnam or was exposed to herbicides.  As such, service connection for diabetes on a presumptive basis is not met.  Therefore, the Board concludes that continuity of symptomatology of these disorders is not shown.  Thus, there is no basis for service connection on a direct or presumptive basis.  In turn, as diabetes was not shown to be service connected, the Veteran's hypertension, erectile dysfunction, and peripheral neuropathy of all four extremities are also not shown to be service connected on a secondary basis.  

Consideration has been given to the Veteran's assertion that his diabetes is due to his service through exposure to herbicides and that his diabetes caused his hypertension, erectile dysfunction, and peripheral neuropathy of all four extremities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of diabetes, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as blood glucose tests, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Although the Board readily acknowledges that Veteran is competent to report perceived symptoms of diabetes, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating diabetic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for diabetes, hypertension, erectile dysfunction, or peripheral neuropathy of all four extremities.  That is, the evidence does not show that these disorders were diagnosed in service or within a year of service and the weight of the evidence is against a finding that diabetes, hypertension, erectile dysfunction, and peripheral neuropathy of all four extremities have existed continuously since service.  Finally, the Veteran is not shown to have herbicide exposure.  Therefore, the claims are denied.

Dyslipidemia

Based on a thorough review of the record, the Board finds that the evidence is against service connection for dyslipidemia.  Dyslipidemia is not a disability for VA purposes.

Dyslipidemia is also referred to as hyperlipidemia.  Dyslipidemia is an "elevated blood lipids."  Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).

Dyslipidemia and elevated lipids are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record does not suggest the Veteran's dyslipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Dyslipidemia is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for dyslipidemia is denied as a matter of law.

Hemorrhoids

In his January 2005 claim, the Veteran asserted that his hemorrhoids are related to his active service.  In his notice of disagreement, he further asserted that his hemorrhoids were caused during basic training and that he underwent surgical removal around March 1967.  He reported that he continues to have problems with hemorrhoids.

STRs do not show any complaints, symptoms, treatment, diagnosis, or surgery for hemorrhoids.

Likewise, after his separation from service, the medical records do not show any complaints, treatment, or diagnosis for hemorrhoids until the March 2003 Agent Orange Registry Examination where hemorrhoids were diagnosed.

While the Veteran reported undergoing hemorrhoid surgery in service and provided the name of the facility, no records were found for the Veteran.  Such facts undermine the Veteran's recollections of events overall.

The record contains no evidence of any hemorrhoids in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed hemorrhoids even might be related to his service.

Consideration has been given to the Veteran's allegation that his hemorrhoids are due to his naval service.  He is clearly competent to report symptoms of osteoporosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe hemorrhoid symptoms, he lacks the medical training or qualification either to diagnose hemorrhoids or to relate it to any in-service injury.  Id. 

Accordingly, the criteria for service connection have not been met for hemorrhoids.  Therefore, the claim is denied. 
Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided VA examination for his service connection claim regarding hemorrhoids (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

No VA examination was requested in relation to the issues of service connection for diabetes, hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and dyslipidemia.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, has a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claims for diabetes, hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and dyslipidemia.  See 38 U.S.C. § 5103A(a).  The record does not show any evidence establishing that any of these disorders occurred in active service or within one year of separation from active service or evidence that this disorder may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's current diabetes, hypertension, erectile dysfunction, peripheral neuropathy of all four extremities, and dyslipidemia either began during or was otherwise caused by his naval service.  These statements alone are insufficient to trigger VA's duty to provide an examination.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for diabetes is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.

Service connection for dyslipidemia is denied.

Service connection for hemorrhoids is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


